DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments, see pg. 6, with respect to the Claim Objections have been fully considered and are persuasive.  The objection to the claims 2-9 has been withdrawn in view of amendment. 
Applicant’s arguments and amendments, see pg. 6-7, with respect to the 35 U.S.C. § 112(a) Rejection have been fully considered and are persuasive. The rejection of claims 1, 10, 20, and their dependents is withdrawn in view of amendment. 
Applicant’s arguments, see pgs. 9, with respect to the  35 U.S.C. § 103 Rejections of claims 1-4, 6-8, 10-15, and 17-20 by Corbett III et al. (US 2015/0257733) in view of Koblish et al. (US 2014/0081262), claims 5 and 16 by Corbett and Koblish in view of Endo (US 2019/0029647, US equivalent which claims priority to WO 2017/170111), and claim 9 Corbett and Koblish in view of Jago (US 2019/0125301, US equivalent which claims priority to WO 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett III et al. (US 2015/0257733) in view of Koblish et al. (US 2014/0081262).
Regarding claim 1, Corbett teaches an ultrasound system, the system comprising: a wearable ultrasound probe including…a graphical user interface in communication with the wearable ultrasound probe (“a wearable ultrasound imaging system, comprising an ultrasound probe configured to emit and receive ultrasonic energy; a proximal wearable component electrically interconnected with said ultrasound probe, adapted to be wearable on the hand, wrist, or arm of a user, and including at least one user interface mechanism” [0006]). 
the graphical user interface (user interface in Fig. 9) includes: a plurality of active elements responsive to an operation mode of the ultrasound system, and to a record of prior user choices (horizontal bar of icons 32 and vertical icons on right  in Fig 9, “which represent each scan in an eFAST exam permit a user to indicate which scan he or she would like to perform” and “in response to that indication the system is automatically configured to scan in accordance with the preset parameters associated with that scan, respectively” [0040]). 
Further, Corbett teaches a user-operable element that automatically optimizes at least one setting for a first scan of an eFAST exam performed by the wearable ultrasound probe in response to user input, the at least one setting comprising gain, depth, or array in [0038]: “Ultrasound system user interfaces typically have some or all of the following user inputs: a power switch, an ability to adjust the array, an ability to adjust the gain, or brightness or vividness of the signal, an ability to optimize images, and a zoom capability” as well as “gain, depth, scan plane, and other system parameters” that are “automatically set system parameters” ([0040]). 
However, Corbett does not explicitly disclose that the wearable ultrasound probe includes a first ultrasound array disposed at a distal end and angled toward a palmar side of a housing between 60-105 degrees from a longitudinal axis, and a second ultrasound array disposed adjacent the distal end, proximal to the first ultrasound array, and angled toward the palmar side of the housing between 10-50 degrees from the longitudinal. Instead, Corbett teaches a probe 12 that may consist of parallel and transverse arrays 22 and 24 as discussed for a bi-plane array in [0022] and Fig. 7. The reference further discloses “probes of various shapes and architectures” that “would be appropriate for use with this system” ([0019]) such as in a parallel configuration 
Koblish teaches a system for ablation therapy by using at least one ultrasound sensor for mapping cardiac tissue, which shares a technical field of ultrasound imaging with the instant application. Specifically, Koblish teaches a catheter 110 comprising “an elongated tubular member having a distal end 116” ([0038]), which “can further include ultrasound transducers 117-119” ([0040]). Further, Fig. 1 (reproduced below) illustrates three ultrasound transducers 117-119 arranged on the distal end of the probe, with transducer 118 depicted on the apex of the probe at a 90° from the longitudinal axis of the probe, and transducers 117 and 119 adjacent to transducer 118 at 45° angles relative to the longitudinal axis of the probe. While “three ultrasound transducers are illustrated in Fig. 1, various embodiments can have a lesser or greater number of ultrasound transducers” ([0040]), such as only including ultrasound transducer 117 and 118 or 119 and 118. 

    PNG
    media_image1.png
    150
    178
    media_image1.png
    Greyscale

Reproduction of Fig. 1 of Koblish highlight the position and angle of ultrasound transducers 117-119.


This modification of Corbett, wherein the parallel element 22 is placed at the distal tip (as in position 118 of Koblish) and the transverse element 24 is placed at a position such as 117 or 119 of Koblish, for example, also teaches an icon showing which of the first ultrasound array or the second ultrasound array is active (the graphical user interface of Fig. 9 includes an icon in the top left corner highlighting which of the two ultrasound arrays are active for the selected scan of the e-FAST exam) relative to locations of the first ultrasound array and the second ultrasound array on the wearable ultrasound probe: First, in the unmodified version of Corbett, the icon in the top left corner of Fig. 9 (reproduced below) indicates which of the two elements are active (parallel or transverse) for a given scan. The icon itself is a representation the wearable ultrasound probe and the two elements relative to each other from an underside view of the longitudinal axis of probe, wherein  the elements are positioned on the same plane in this instance (see Fig. 7 reproduced below). Since the vertical and horizontal lines of the icon are each linked to one of the elements 22 or 24, the icon necessarily represents the probe and the relative locations of the elements to each other. It follows that in an embodiment such as the one suggested by the modification of Corbett with Koblish above, the association of the line corresponding to the parallel or transverse element remains the same. Thus, one of ordinary skill in the art would expect that the relative positional relationship represented in the icon of Fig. 9 of 

    PNG
    media_image2.png
    234
    483
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    319
    443
    media_image3.png
    Greyscale

Modified reproductions of Figs. 7 and 9 of Corbett. The filled in portion containing bi-plane array 21 is represented by the icon in the top left of Fig. 9, whose shape matches that of the filled in portion of the probe. The icon further includes representations of the elements 22 and 24 as they are positioned relative to each other on the same plane of the probe.

With regard to claim 2, Corbett teaches that the graphical user interface displays an image illustrating a correct probe placement for the first scan in the icons 32 of Fig. 9. The small images of the different body positions to be scanned (i.e. PLAX, RUQ, etc.) include markups to illustrate the placement of the probe on the body for obtaining scans of the relevant portion, whereby any one of the images may be designated the first scan. 
Claim 3 is further anticipated by Corbett in that the graphical user interface displays an image illustrating which array, of the first ultrasound array and the second ultrasound array, is to be used for the first scan. In the top left corner of Fig. 9 an icon is displayed providing information on the array used for a particular scan (i.e. “Trans” as displayed for transverse; the other given array option is parallel).
a user-operable element that automatically optimizes at least one setting for a second scan of an eFAST exam in response to user input with the at least on setting comprising gain, depth, or array.  As above for claim 1, [0038] and [0040] teach the claimed settings. [0040] further teaches that “when a user has completed” a first scan, “the user so indicates to the system, which saves the scan and then changes system parameters so that they are optimized for the next scan in accordance with the next pre-set” and “in response to that indication” to perform another eFAST scan, “the system is automatically configured to scan in accordance with the preset parameters associated with that scan.” 
The above references from [0038] and [0040] for claim 4 further read on claim 6, wherein the user-operable element automatically optimizes at least one setting for a second scan when a user selects said second scan.
With respect to claim 7, Corbett teaches that the graphical user interface comprises seven user-operable elements, each of which represents one of the scans making up an eFAST examination. Fig. 9 illustrates at least eight icons that make up the eFAST examination, as well as a recitation of multiple serial scans as described in [0039], while Fig. 10 shows up to nine selectable scans of the eFAST examination. Since user interface of Corbett is capable of displaying eight icons as shown and choosing nine scan options, it is therefore inherent that seven icons can be selected and displayed, since a plurality of icons are displayable for “rapid ultrasound survey of key organs, internal bleeding, and heart and lung function” ([0039]). 
Like claim 2 above, the symbols within the icons 32 of Fig. 9 of Corbett teach the user- operable elements illustrating the correct probe placement for one said scan of claim 8.
Independent claim 10, which includes the element of an ultrasound probe comprising two arrays, wherein said first array is a high frequency linear array and said second array is a phased array in addition to the elements of claim 1 is also anticipated by the modification Corbett as previously conveyed. Corbett teaches a probe 12 that may consist of parallel and transverse arrays 22 and 24 as discussed for a bi-plane array in [0022] and Fig. 7. The reference further teaches “probes of various shapes and architectures” that “would be appropriate for use with this system” ([0019]), such as a linear array in [0020], a curved linear array [0021], and a phased array in [0019] and [0021]. With respect to the high frequency linear array, linear arrays are commonly used in the field for more superficial imaging and therefore operate at a high frequency to obtain high resolution and “good imaging of structures near the surface of the array” ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designated elements 22 and 24 of probe 12 a linear array and phased array in order to provide “imaging of structures near the surface” and “at some distance away from the array” ([0019]), respectively, and to minimize “the probe head profile” ([0021]).
Regarding claim 11, paragraphs [0038] and [0040] of Corbett as used for claim 1 above teach that the user-operable element further optimizes at least one setting of a first scan of an eFAST exam, and the at least one setting comprising gain or depth.   
With respect to claim 12, Corbett further teaches that the ultrasound probe is a wearable probe in [0006], disclosing a “wearable ultrasound imaging system.” 
The elements of claim 13, wherein said graphical user interface displays an image illustrating a correct probe placement for the first scan, is taught by Corbett as previously for claim 2 in the symbols superimposed on the icons 32 of Fig. 9. 
wherein said graphical user interface displays an image illustrating which array, of the first array and the second array, is to be used for the first scan, is further taught by Corbett as above for claim 3 in the top left icon of Fig. 9. 
Regarding claim 15, Corbett teaches the graphical user interface further comprising a user-operable element that automatically optimizes at least one setting for a second scan of an eFAST exam, with the at least one setting comprising gain, depth, or array as above for claim 4 in paragraphs [0038] and [0040], as well as in the “example of a user interface which shows preset parameters corresponding to each scan in an e-FAST exam” shown in Fig. 10 ([0040]). 
The element of claim 17, wherein said user-operable element automatically optimizes at least one setting for a second scan in response to user input, is taught by Corbett as previously for claim 6 in paragraphs [0038] and [0040], as well as in the parameter settings of subsequent scans in Fig. 10.
With respect to claim 18, Corbett further teaches the graphical user interface comprising seven user-operable elements, each of which represents a scan making up an eFAST examination as above for claim for claim 7 in Figs. 9 and 10. 
Regarding claim 19, Corbett further teaches each user-operable element illustrating a correct probe placement for a corresponding scan as previously shown for claim 8 in the marked-up icons 32 of Fig. 9.  
In regard to claim 20, Corbett further teaches a method of conducting and eFAST examination comprising: providing an ultrasound system comprising an ultrasound array (probe 12 with array elements 21, 22, 24), a computing device (“processor component 16 which includes ultrasound front end and back end processing” [0017]), and a screen, the screen displaying a graphical user interface (graphical user interface-containing user interface of Fig. 9 the graphical user interface comprising a plurality of active elements responsive to an operation mode of the ultrasound system (horizontal bar of icons 32 and vertical icons on right in Fig 9, “which represent each scan in an eFAST exam permit a user to indicate which scan he or she would like to perform” and “in response to that indication the system is automatically configured to scan” [0040]), wherein a plurality of the active elements are graphical representations of one or more scans (icons 32 in Fig. 9 illustrate “each area of the body to be scanned during an eFAST exam” [0040], i.e. PLAX, RUQ, RLQ, etc.). Corbett further teaches, receiving, via the graphical user interface, a selection of a first scan using a first said active element, and recording, via the ultrasound system, one or more images in accordance with the first said scan in [0040]: “An example of a user interface which shows preset parameters corresponding to each scan in an e- FAST exam is shown in Fig. 10” after which “a user can initiate an eFAST exam, causing the system to automatically set system parameters optimized for the first scan in accordance with the first pre-set” and to be scanned by the probe 12.
The remaining elements of claim 20 are taught by Corbett and Koblish as previously conveyed for claim 1 above.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett and Koblish as applied to parent claims 1 and 10, respectively, and further in view of Endo (US 2019/0029647).
The modification of Corbett teaches all the elements of the graphical user interface of claim 4 and the ultrasound system of claim 15, but does not disclose the user-operable element visually indicating that said scan is complete in response to user input. 

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the user interface of Corbett with the display option of Endo to help illustrate to the user which scans have been completed and which ones remain “unexamined” ([0070]) and to be examined.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett and Koblish as applied to parent claim 1, and further in view of Jago et al. (US 2019/0125301).
The modification of Corbett teaches all the elements of the graphical user interface of claim 8, but does not disclose the user-operable element changing color in response to user input indicating that the corresponding scan has been completed. 
Jago, which describes an ultrasound imaging system which includes a user interface with graphical user interface elements, shares a field of invention with Corbett and the instant application. Jago teaches in [0062] that “in block 716, the user interface may provide visual feedback of the scanned area, for example by displaying an icon of a breast graphic overlaid with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the user interface of Corbett with the color change indicator of Jago to further highlight the completion of a scan and easier distinguish “the remaining area to be scanned”, which may be uncolored or “demarcated for example using a color (e.g., orange)” to indicate “that this area is yet to be completed” ([0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. (US 2018/0360419) teach various embodiments of finger-mounted ultrasound probe arrays.
Brydon (AU 2010/101421) teaches a finger mountable ultrasound transducer assembly.
Kolen et al. (US 20140343426) teaches an examination system with multiple ultrasound transducer and a graphical user display. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793                                                                                                                                                                                            
/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793